Case: 14-14194   Date Filed: 07/20/2015    Page: 1 of 2


                                                            [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-14194
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 3:13-cv-00962-BJD-JBT


EDWARD ABRUSCATO,
                                                Plaintiff - Appellant,

                                   versus


GEICO GENERAL INSURANCE COMPANY,


                                                Defendant - Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (July 20, 2015)

Before TJOFLAT, JULIE CARNES, and FAY, Circuit Judges.

PER CURIAM:
              Case: 14-14194    Date Filed: 07/20/2015   Page: 2 of 2


      We find no error in the District Court’s orders granting Geico General

Insurance Company summary judgment, Doc. 126, and denying Edward

Abruscato’s motion for reconsideration, Doc 133, and therefore, affirm the District

Court’s judgment for Geico General Insurance Company.

      AFFIRMED.




                                         2